Title: To Thomas Jefferson from Albert Gallatin, 1 June 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            June 1st 1807
                        
                        The designations of office in the enclosed list are correct: with the addition of a 2d commission to Thomas
                            Nelson of “Inspector of the revenue for the port of York-town”; & his commission of collector must also be for the
                            district of York-town.
                        The enclosed letter from Mr Christie is written for the purpose of shewing the necessity of putting a
                            cutter under his direction. The two Chesapeak cutters have heretofore been attached to Norfolk. The smallest Capn.
                            Ham is now in commission; & at Mr Newton’s request, he has been allowed in addition thereto a whale boat. The largest,
                            a brig of 150 tons called the Dolly, Capn. Bright is too large for the bay; and if a cutter be allowed to Baltimore, the
                            Dolly must be sold, and a schooner of about 45 tons purchased for that purpose. This arrangement will I think be the best
                            for the public service; but the consequence will be that not only Travis will not be reinstated, but Bright himself will
                            lose his place for which, though very meritorious in other respects, he is not fit, being super annuated & too great a
                            man to obey a collector as a revenue officer. The whole is submitted to your decision; and I will thank you to return
                            Christie’s letter, which requires an answer & some instructions in other respects, particularly as relates to the sale
                            of condemned vessels. This being the first serious symptom of smuggling and evasion of the revenue laws requires immediate
                            attention in order to prevent its progress.
                        A general recommendation of B. Ewell is enclosed in order to know whether as a lawyer he might be thought of
                            either as a judge or land commissioner in case of vacancy.
                        In your enumeration of wines just received, the names of the four vineyards of first rate claret are omitted
                            & I do not recollect them. Florence & Nebule are also omitted, as well as Hungary (not Tockay). I believe that a
                            specific duty might remain on non-enumerated wines in bottles, as no inferior kinds are imported that way. 
                  With respectful
                            attachment Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    